                                               Case 2:20-cv-01880-SMB-JZB Document 12 Filed 10/27/20 Page 1 of 2




                                        1 OFFICE OF THE CITY ATTORNEY
                                          CRIS MEYER, City Attorney
                                        2 Arizona State Bar No. 012262
                                        3 200 W. Washington Street, Suite 1300
                                          Phoenix, Arizona 85003-1611
                                        4 T: (602) 262-6761
                                        5 E: law.civil.minute.entries@phoenix.gov
                                        6 GARRETT GRIGGS, Assistant City Attorney
                                        7 Arizona State Bar No. 030525
                                          Attorney for Defendants City of Phoenix,
                                        8 Michael Burns, Terrence Fay, and Jeri Williams
                                        9
                                                                   IN THE UNITED STATES DISTRICT COURT
                                       10
                                                                       FOR THE DISTRICT OF ARIZONA
                                       11
                                       12 Richard Upson,                              Case No. CV-20-01880-PHX-SMB (JZB)
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY

    Phoenix, Arizona 85003-1611




                                       13                 Plaintiff,                  DEFENDANTS’ DEMAND FOR JURY
                                                                                      TRIAL
          (602) 262-6761




                                       14 v.
                                       15                                             (The Honorable Susan M. Brnovich)
                                          City of Phoenix, et al.,
                                       16
                                                       Defendant.
                                       17
                                       18         Defendants City of Phoenix, Michael Burns, Terrence Fay, and Jeri Williams, through
                                       19 undersigned counsel, and pursuant to Fed.R.Civ.P. Rule 38, hereby demand a trial by jury in
                                       20 the above-entitled matter of all issues triable.
                                       21         RESPECTFULLY SUBMITTED this 27th day of October, 2020.
                                       22
                                                                                      OFFICE OF THE CITY ATTORNEY
                                       23
                                       24                                             By: /s/ Garrett Griggs
                                                                                          GARRETT GRIGGS
                                       25                                                 Assistant City Attorney
                                                                                          Attorney for Defendants City of Phoenix,
                                       26
                                                                                          Michael Burns, Terrence Fay, and
                                       27                                                 Jeri Williams
                                       28
                                               Case 2:20-cv-01880-SMB-JZB Document 12 Filed 10/27/20 Page 2 of 2




                                        1                                   CERTIFICATE OF SERVICE
                                        2         I hereby certify that on October 27, 2020, I caused the foregoing document to be
                                        3   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
                                        4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                        5
                                            HONORABLE SUSAN M. BRNOVICH
                                        6
                                            United States District Court
                                        7   Sandra Day O’ Connor U.S. Courthouse
                                            401 W. Washington Street
                                        8
                                            Phoenix, AZ 85003-2151
                                        9
                                            HONORABLE JOHN Z. BOYLE
                                       10   United States District Court
                                       11   Sandra Day O’ Connor U.S. Courthouse
                                            401 W. Washington Street
200 W. Washington Street, Suite 1300
OFFICE OF THE CITY ATTORNEY




                                       12   Phoenix, AZ 85003-2151
    Phoenix, Arizona 85003-1611




                                       13   KEITH M. KNOWLTON
          (602) 262-6761




                                       14   Keith M. Knowlton, LLC
                                            9920 S. Rural Road, Suite 108
                                       15   PMB #132
                                            Tempe, Arizona 85284-4100
                                       16   (480) 755-1777
                                            keithknowlton@msn.com
                                       17   Attorney for Plaintiff
                                       18
                                       19   By: /s/ Garrett Griggs

                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                                                                          2
